As filed with the Securities and Exchange Commission on August 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22791 DoubleLine Income Solutions Fund (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Capital LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2013 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. DoubleLine Income Solutions Fund Schedule of Investments June 30, 2013 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Collateralized Loan Obligations - 3.9% Anchorage Capital Ltd., Series 2013-1A-A1 % # ^ 07/13/2025 ARES Ltd., Series 2007-12A-E % # ^ 11/25/2020 Babson Ltd., Series 2005-2A-D1 % # ^ 07/20/2019 BlueMountain Ltd., Series 2012-2A-E % # ^ 11/20/2024 Canyon Capital Ltd, Series 2012-1A-C % # ^ 01/15/2024 Canyon Capital Ltd., Series 2012-1A-D % # ^ 01/15/2024 Carlyle Global Market Strategies Ltd., Series 2012-1A-D % # ^ 04/20/2022 Cent LP, Series 2013-18A-D % # ^ 07/23/2025 Cent LP, Series 2013-18A-E % # ^ 07/23/2025 Dryden Senior Loan Fund, Series 2013-28A-A3L % # ^ 08/15/2025 Flatiron Ltd., Series 2012-1X-D % # 10/25/2024 Four Corners Ltd., Series 2006-3A-D % # ^ 07/22/2020 Galaxy Ltd., Series 2012-14A-D % # ^ 11/15/2024 Galaxy Ltd., Series 2012-14X-E % # 11/15/2024 ING Ltd., Series 2012-2A-D % # ^ 10/15/2022 Magnetite Ltd., Series 2012-7A-D % # ^ 01/15/2025 Octagon Investment Partners Ltd., Series 2013-1A-D % # ^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-E % # ^ 07/17/2025 Venture Ltd., Series 2012-10A-D % # ^ 07/20/2022 Venture Ltd., Series 2012-12A-E % # ^ 02/28/2024 WhiteHorse Ltd., Series 2012-1A-B1L % # ^ 02/03/2025 Wind River Ltd., Series 2005-2A-C % # ^ 10/19/2017 Total Collateralized Loan Obligations (Cost $90,525,791) Foreign Corporate Bonds - 60.1% Aeropuertos Dominicanos % † 11/13/2019 AES Andres Dominicana Ltd. % † 11/12/2020 AES El Salvador Trust % ^ † 03/28/2023 AES El Salvador Trust % † 03/28/2023 Agrokor D.D. % 02/01/2020 Ajecorp B.V. % 05/14/2022 Alfa Bond Issuance % † 09/26/2019 Alpek S.A. de C.V. % 11/20/2022 ALROSA Finance S.A. % † 11/03/2020 Automotores Gildemeister S.A. % † 05/24/2021 Automotores Gildemeister S.A. % † 01/15/2023 Avianca Holdings S.A. % ^ † 05/10/2020 Banco ABC Brasil S.A. % † 04/08/2020 Banco Bradesco S.A. % 01/16/2021 Banco Davivienda S.A. % † 07/09/2022 Banco de Bogota S.A. % † 02/19/2023 Banco de Credito del Peru % 04/01/2023 Banco de Credito del Peru % # 09/16/2026 Banco de Credito del Peru % #† 04/24/2027 Banco de Reservas de la Republica Dominicana % ^ † 02/01/2023 Banco de Reservas de la Republica Dominicana % † 02/01/2023 Banco do Brasil S.A. % #† 04/15/2050 Banco do Estado do Rio Grande do Sul S.A. % † 02/02/2022 Banco GNB Sudameris S.A. % 07/30/2022 Bancolombia S.A. % 09/11/2022 Bancolombia S.A. % † 09/11/2022 BBVA Banco Continental S.A. % 08/26/2022 BBVA Bancomer S.A. % 04/22/2020 BBVA Bancomer S.A. % 03/10/2021 BBVA Bancomer S.A. % # 05/17/2022 Bertin Finance Ltd. % 10/05/2016 Bio Pappel SAV de CV % # 08/27/2016 BR Malls International Finance Ltd. % † 04/21/2049 BW Group Ltd. % 06/28/2017 Cemex Espana % † 05/12/2020 Cemex Finance LLC % † 10/12/2022 Central American Bottling Corporation % ^ † 02/09/2022 Cia Minera Milpo S.A.A. % 03/28/2023 Colombia Telecomunicaciones S.A. % ^ † 09/27/2022 Colombia Telecomunicaciones S.A. % † 09/27/2022 Continental Banco Trust % # 10/07/2040 CorpGroup Banking S.A. % † 03/15/2023 Corporacion Azucarera del Peru S.A. % 08/02/2022 Corporacion Pesquera Inca S.A.C. % † 02/10/2017 Cosan Overseas Ltd. % † 11/05/2010 Digicel Group Ltd. % † 09/30/2020 Digicel Group Ltd. % † 04/15/2021 Digicel Group Ltd. % 02/15/2020 EGE Haina Finance Company % 04/26/2017 Empresa de Energia de Bogota S.A. % 11/10/2021 ESAL GmbH % 02/05/2023 ESAL GmbH % ^ 02/05/2023 Eurasia Capital S.A. % #† 04/24/2020 Evraz Group S.A. % † 04/24/2018 Evraz Group S.A. % † 04/22/2020 Far East Capital Ltd. S.A. % ^ † 05/02/2020 Far East Capital Ltd. S.A. % † 05/02/2020 Ferrycorp S.A.A. % 04/26/2020 Gazprombank OJSC % 05/03/2019 Gazprombank OJSC % #† 04/25/2049 Gaz Capital S.A. % † 02/06/2028 Geopark Latin America Ltd. % † 02/11/2020 Grupo Aval Ltd. % 09/26/2022 Grupo Elektra SAB de CV % † 08/06/2018 Grupo Famsa SAB de CV % ^ † 06/01/2020 Grupo KUO S.A.B. de C.V. % 12/04/2022 Grupo Papelero Scribe, S.A. % † 04/07/2020 Grupo Posadas S.A.B de C.V % † 11/30/2017 Hutchison Whampoa International Ltd. % #† 11/07/2050 Industrial Senior Trust % † 11/01/2022 Inkia Energy Ltd. % 04/04/2021 Instituto Costarricense de Electricidad % 11/10/2021 Instituto Costarricense de Electricidad % ^ † 05/15/2043 Intelsat Ltd. % ^ † 06/01/2021 Itau Unibanco Holding S.A. % † 12/21/2021 JBS Finance Ltd. % † 01/29/2018 JBS LLC % 06/01/2021 Lukoil International Finance B.V. % 04/24/2023 Maestro Peru S.A. % 09/26/2019 Magnesita Finance Ltd. % 04/05/2049 Metalsa S.A. de C.V. % 04/24/2023 Mexichem S.A.B. de C.V. % 09/19/2022 Millicom International Cellular S.A. % ^ † 05/22/2020 Minerva Luxembourg S.A. % 02/10/2022 Minerva Luxembourg S.A. % † 01/31/2023 Nitrogenmuvek Zrt % ^ † 05/21/2020 Noble Group Ltd. % 08/05/2020 Noble Group Ltd. % † 05/01/2050 Nomos Bank % † 04/26/2019 OAS Financial Ltd. % # ^ † 04/25/2018 Odebrecht Finance Ltd. % † 06/26/2042 Pacific Rubiales Energy Corporation % † 12/12/2021 Pesquera Exalmar S.A.A. % † 01/31/2020 Polyus Gold International Ltd. % ^ 04/29/2020 Sberbank of Russia % 06/16/2021 Scotiabank Peru S.A. % # 12/13/2027 Sistema International Funding S.A. % † 05/17/2019 SMU S.A. % † 02/08/2020 Southern Copper Corporation % † 04/16/2040 Southern Copper Corporation % 11/08/2042 Steel Capital S.A. % † 10/17/2022 Steel Funding Ltd. % 09/26/2019 TAM Capital, Inc. % 01/29/2020 Telefonica Celular del Paraguay S.A. % ^ 12/13/2022 Telefonica Celular del Paraguay S.A. % † 12/13/2022 Telemovil Finance Company Ltd. % 10/01/2017 Tenedora Nemak S.A. de C.V. % 02/28/2023 Transportadora de Gas Internacional S.A. % 03/20/2022 TV Azteca S.A.B. de C.V. % † 05/25/2018 Vedanta Resources PLC % † 06/07/2021 Vedanta Resources PLC % ^ † 05/31/2023 VimpelCom Holdings B.V. % † 03/01/2022 VimpelCom Holdings B.V. % † 02/13/2023 Vnesheconombank % 11/22/2025 Volcan Compania Minera S.A. % 02/02/2022 VTB Capital S.A. % 10/17/2022 VTB Capital S.A. % #† 06/06/2023 Total Foreign Corporate Bonds (Cost $1,439,844,813) Non-Agency Commercial Mortgage Backed Obligations - 5.5% Banc of America Commercial Mortgage, Inc., Series 2006-5-AJ % 09/10/2047 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AJ % # 06/15/2038 Extended Stay American Trust, Series 2013-ESHM-M % ^ 12/05/2019 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2013-JWMZ-M % # ^ 04/15/2018 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ % 02/15/2040 Merrill Lynch/Countrywide Commercial Mortage Trust, Series 2006-1-B % # 02/12/2039 Morgan Stanley Capital Trust, Series 2007-IQ13-AJ % 03/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AJ % # 02/15/2051 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $134,264,901) Non-Agency Residential Collateralized Mortgage Obligations - 10.4% Banc of America Mortgage Securities, Inc., Series 2007-1-1A26 % 03/25/2037 BCAP LLC Trust, Series 2007-AA2-2A2 % # 04/25/2037 BCAP LLC Trust, Series 2012-RR11-4A3 % #^ 03/26/2037 BCAP LLC Trust, Series 2012-RR11-9A3 % #^ 07/26/2037 CitiMortgage Alternative Loan Trust, Series 2006-A3-1A9 % 07/25/2036 Countrywide Alternative Loan Trust, Series 2005-J14-A8 % 12/25/2035 Countrywide Alternative Loan Trust, Series 2006-J4-2A2 % 07/25/2036 Countrywide Home Loans, Series 2006-17-A2 % 12/25/2036 Countrywide Home Loans, Series 2007-14-A1 % 09/25/2037 CSMC Mortgage-Backed Trust, Series 2006-7-7A7 % 08/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA6-2A5 % 11/25/2036 JP Morgan Resecuritization Trust, Series 2009-4-2A2 % ^ 07/26/2037 Nomura Home Equity Loan, Inc., Series 2007-1-1A3 % # 02/25/2037 Residential Accredit Loans, Inc., Series 2006-QA8-A1 % # 09/25/2036 Securitized Asset Backed Receivables LLC Trust, Series 2006-NC1-A3 % # 03/25/2036 Structured Asset Securities Corporation, Series 2005-15-3A1 % # 08/25/2035 TBW Mortgage-Backed Pass-Through Certificates, Series 2006-1-1A1 % 04/25/2036 Wachovia Mortgage Loan Trust, Series 2007-A-4A1 % # 03/20/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-1A1 % 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A22 % 07/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $247,473,691) US Corporate Bonds - 19.4% Affinia Group, Inc. % ^ † 05/01/2021 Alere, Inc. % ^ † 06/15/2020 American Axle & Manufacturing, Inc. % 10/15/2022 Ardagh Packaging Finance % ^ † 11/15/2020 Athlon Holidngs LP % ^ † 04/15/2021 Atlas Pipeline Partners LP % ^ 11/15/2021 Audatex North America, Inc. % ^ 06/15/2021 Berry Plastics Corporation % 01/15/2021 Chiquita Brands International, Inc. % ^ † 02/01/2021 Claires Stores, Inc. % ^ † 06/01/2020 CrownRock LP % ^ † 04/15/2021 Expo Event Transco, Inc. % ^ † 06/15/2021 Forest Oil Corporation % † 06/15/2019 Frontier Communications Corporation % 04/15/2020 Gibson Energy, Inc. % ^ 07/15/2021 Goodyear Tire & Rubber Company % † 05/15/2022 Hexion Finance Corporation % † 04/15/2020 Hexion Finance Corporation % ^ † 04/15/2020 IASIS Healthcare LLC % † 05/15/2019 LBC Tank Terminals Holding B.V. % ^ 05/15/2023 Legacy Reserves LP % ^ † 12/01/2021 Marina District Finance Corporation % † 08/15/2018 Milacron LLC % ^ 02/15/2021 Nuveen Investments, Inc. % ^ † 10/15/2020 Pantry, Inc. % 08/01/2020 Penn Birginia Resource Partners LP % ^ † 05/15/2021 Petrobras Global Finance B.V. % 05/20/2023 Regal Entertainment Group % † 02/01/2025 Reynolds Group LLC % † 08/15/2019 RR Donnelley & Sons Company % † 03/15/2021 Safway Group Holding LLC % ^ † 05/15/2018 Select Medical Corporation % ^ † 06/01/2021 Seminole Hard Rock Entertainment, Inc. % ^ † 05/15/2021 Seven Generations Energy Ltd. % ^ 05/15/2020 SLM Corporation % † 01/25/2022 Southern Graphics, Inc. % ^ † 10/15/2020 Summit Midstream Holdings LLC % ^ † 07/01/2021 SUPERVALU, Inc. % ^ † 06/01/2021 Targa Resources Partners LP % ^ 11/15/2023 US Coatings, Inc. % ^ † 05/01/2021 US Foods, Inc. % † 06/30/2019 VPII Escrow Corporation % ^ 07/15/2021 Total US Corporate Bonds (Cost $460,057,199) US Government / Agency Mortgage Backed Obligations - 10.6% Federal Home Loan Mortgage Corporation, Series 3631-SJ % #I/F I/O 02/15/2040 Federal Home Loan Mortgage Corporation, Series 3770-SP % #I/F I/O 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3980-SX % #I/F I/O 01/15/2042 Federal Home Loan Mortgage Corporation, Series 4203-US % #I/F 05/15/2033 Federal Home Loan Mortgage Corporation, Series 4212-NS % #I/F 06/15/2043 Federal National Mortgage Association, Series 2006-83-SH % #I/F I/O 09/25/2036 Federal National Mortgage Association, Series 2007-22-S % #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2010-123-SK % #I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-140-SC % #I/F 12/25/2042 Federal National Mortgage Association, Series 2012-52-PS % #I/F I/O 05/25/2042 Federal National Mortgage Association, Series 2013-55-US % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-KS % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-SC % #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-64-SH % #I/F 06/25/2043 Total US Government / Agency Mortgage Backed Obligations (Cost $253,382,067) Bank Loan Obligations - 8.9% AI Chem & Cy SCA, Senior Secured 2nd Lien Term Loan 8.25% # 03/20/2020 Allflex Holdings, Inc., Senior Secured 2nd Lien Term Loan 8.00% # 06/07/2021 American Renal Holdings, Inc., Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B-DD 4.50% # 08/20/2019 American Renal Holdings, Inc., Senior Secured 2nd Lien Delayed-Draw Term Loan, Tranche DD 8.50% # 02/14/2020 Arysta Lifescience LLC, Guaranteed Senior Secured 1st Lien Term Loan 4.50% # 05/29/2020 Arysta Lifescience LLC, Guarnateed Secured 2nd Lien Term Loan 8.25% # 11/20/2020 BBTS Borrower LP, Guarnateed Senior Secured 1st Lien Term Loan, Trache B 7.75% # 06/04/2019 Berlin Packaging LLC, Secured 2nd Lien Term Loan 8.75% # 03/31/2020 Brock Holdings, Inc., Secured 2nd Lien Term Loan 10.00% # 03/16/2018 Capital Automotive LP, Guaranteed Senior Secured 2nd Lien Term Loan 6.00% # 04/30/2020 Carestream Health, Inc. Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 5.00% # 06/07/2019 Clondalkin Acquisition B.V., Senior Secured 1st Lien Term Loan 5.75% # 05/28/2020 CSM Bakery Supplies LLC, Senior Secured 1st Lien Term Loan, Tranche B 4.75% # 05/22/2020 Emerald Expositions Holding, Inc., Senior Secured 1st Lien Term Loan 5.50% # 06/30/2020 Four Seasons Holdings, Inc., Guaranteed Senior Secured 2nd Lien Term Loan 6.25% # 12/24/2020 Graton Economic Development Authority, Senior Secured 1st Lien Term Loan, Tranche B 9.00% # 08/14/2018 Ion Trading Technologies Ltd., Senior Secured 1st Lien Term Loan, Tranche B 4.50% # 05/22/2020 Ion Trading Technologies Ltd., Senior Secured 2nd Lien Term Loan, Tranche B 8.25% # 05/21/2021 KIK Custom Products, Inc., Guaranteed Senior Secured 1st Lien Term Loan 5.50% # 04/29/2019 Learning Care Group, Inc., Senior Secured 1st Lien Term Loan, Tranche B 6.00% # 05/08/2019 National Financial Partners Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 5.25% # 07/01/2020 Nuveen Investments, Inc., Guaranteed Senior Secured 2nd Lien Term Loan 6.50% # 02/28/2019 Performance Food Group, Inc., Senior Secured 2nd Lien Term Loan 6.25% # 11/14/2019 Polyconcept Finance BV, Senior Secured 1st Lien Term Loan 7.00% # 06/27/2019 Ranpak Corporation, Guaranteed Secured 2nd Lien Term Loan 8.50% # 03/27/2020 SUPERVALU, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 5.00% # 03/21/2019 Teine Energy Ltd., Senior Secured 2nd Lien Term Loan 7.50% # 05/17/2019 TNS, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 5.00% # 02/14/2020 TNS, Inc., Guaranteed Senior Secured 2nd Lien Term Loan 9.00% # 08/14/2020 Total Safety, Inc., Senior Secured 1st Lien Term Loan, Tranche B 5.75% # 03/13/2020 Tower Automotive Holdings LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 5.75% # 04/23/2020 Wildhorse Resources LLC, Senior Secured 2nd Lien Term Loan 7.50% # 12/13/2018 Total Bank Loan Obligations (Cost $203,269,066) Structured Notes - 8.5% JP Morgan Chase & Company % & 07/22/2013 JP Morgan Chase & Company % & 08/22/2013 JP Morgan Chase & Company % & 09/25/2013 JP Morgan Chase & Company % & 09/25/2013 Total Structured Notes (Cost $200,000,000) Short Term Investments - 1.3% BlackRock Liquidity Funds FedFund Portfolio % ♦ Total Short Term Investments (Cost $29,848,235) Total Investments - 128.6% (Cost $3,058,665,763) Liabilities in Excess of Other Assets - (28.6)% ) NET ASSETS - 100.0% $ # Variable rate security.Rate disclosed as of June 30, 2013. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by the Adviser, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At June 30, 2013, the value of these securities amounted to $583,925,722 or 25.6% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction ofreference interest rates ♦ Seven-day yield as of June 30, 2013 † All or partial amount segregated for the benefit of the counterparty as collateral for line of credit. & Security whose performance, including redemption at maturity, is linked to an underlying reference instrument. The investment is subject to the credit risk of the issuing financial institution (JP Morgan Chase & Company) in addition to the risks associated with the underlying reference instrument. Industry Breakdown as a % of Net Assets: Banking % US Government / Agency Mortgage Backed Obligations % Non-Agency Residential Collateralized Mortgage Obligations % Structured Notes % Oil and Gas % Telecommunications % Non-Agency Commercial Mortgage Backed Obligations % Consumer Products % Automotive % Mining % Retail % Collateralized Loan Obligations % Transportation % Chemicals/Plastics % Business Equipment and Services % Utilities % Hotels/Motels/Inns and Casinos % Conglomerates % Health Care % Steel % Building and Development % Construction % Financial Intermediaries % Finance % Food Products % Short Term Investments % Cosmetics/Toiletries % Energy % Pulp & Paper % Beverage and Tobacco % Media % Software % Food/Drug Retailers % Packaging % Real Estate % Containers and Glass Products % Pharmaceuticals % Electronics/Electric % Gas % Leisure % Machinery and Tools % Industrial % Other Assets and Liabilities -28.6 % % Country Breakdown as a % of Net Assets: United States % Russia % Brazil % Mexico % Colombia % Peru % Chile % Dominican Republic % China % Jamaica % India % Guatemala % Costa Rica % El Salvador % Hungary % Paraguay % Luxembourg % Singapore % Croatia % Other Assets and Liabilities -28.6 % % Credit Default Swaps - Sell Protection(a) Reference Entity Counterparty Notional Amount(b) Termination Date Unrealized Appreciation (Depreciation) $ Markit CDX North America High Yield Index Series 20 Bank of America, N.A. 06/20/2018 $ ) (a) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund may typically (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. (b) The notional amount typically represents the maximum potential amount the Fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the particular credit default swap agreement. The cost basis of investments for federal income tax purposes at June 30, 2013 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ ) + Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. Summary of Fair Value Disclosure June 30, 2013 (Unaudited) Security Valuation. The Fund has adoptedaccounting principles generally accepted in the United States of America ("GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Fund uses end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors typically value such securities based on one or more inputs described in the following table which is not intended to be a complete list. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities in which the Fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy.To the extent the significant inputs are unobservable, the values generallywould be categorized as Level 3. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer Bonds and notes of government and government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Bank loan obligations Quotations from dealers and trading systems Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of June 30, 2013, the Fund did not hold any investments in private investment funds. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Over-the-counter financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swaps agreements, derive their values from underlying asset prices, indices, reference rates, other inputs or a combination of these factors. These instruments are normally valued on the basis of broker dealer quotations or pricing service valuations. Depending on the instrument and the terms of the transaction, the value of the derivative instruments can be estimated by a pricing service provider using a series of techniques, such as simulation pricing models. The pricing models use issuer details and other inputs that are observed from actively quoted markets such as indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are normally categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of June 30, 2013, the Fund did not hold securities fair valued by the Valuation Committee. The following is a summary of thefair valuations according to the inputsused to value the Fund's investments as of June 30, 20131: Category Investments in Securities Level 1 Money Market Funds $ Total Level 1 Level 2 Foreign Corporate Bonds US Corporate Bonds US Government / Agency Mortgage Backed Obligations Non-Agency Residential Collateralized Mortgage Obligations Bank Loan Obligations Structured Notes Non-Agency Commercial Mortgage Backed Obligations Collateralized Loan Obligations Total Level 2 Level 3 Non-Agency Residential Collateralized Mortgage Obligations Total Level 3 Total Other Financial Instruments Level 1 - Level 2 Credit Default Swaps ) Total Level 2 ) Level 3 - Total ) See the Schedule of Investments for further disaggregation of investment categories. 1There were no transfers into and out of Level 1, 2, and 3 during the period ended June 30, 2013. Item 2. Controls and Procedures. (a) The Registrant’s principal executive and principal financial officers have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of this Form N-Q based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Income Solutions Fund By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President and Chief Executive Officer Date August 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President and Chief Executive Officer DateAugust 28, 2013 By (Signature and Title) /s/ Susan Nichols Susan Nichols, Treasurer and Principal Financial and Accounting Officer DateAugust 28, 2013
